Name: COMMISSION REGULATION (EC) No 1872/96 of 27 September 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 28 . 9 . 96 1 EN 1 Official Journal of the European Communities No L 247/27 COMMISSION REGULATION (EC) No 1872/96 of 27 September 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 832/96 (3) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 3 198 tonnes of tomatoes, the quantity of 137 tonnes of shelled hazelnuts, the quantity of 138 tonnes of shelled walnuts, the quan ­ tity of 30 932 tonnes of oranges, the quantity of 5 079 tonnes of lemons, the quantity of 13 585 tonnes of grapes and the quantity of 9 477 tonnes of apples in Annex I to Regulation (EC) No 1832/96, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 24 September 1996; whereas a reducing factor should, accordingly, be applied to the quantity of tomatoes, shelled hazelnuts, shelled walnuts, oranges, lemons, grapes and apples applied for on 24 September 1996, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for tomatoes, shelled hazelnuts, shelled walnuts, oranges, lemons, grapes and apples for which applications are submitted on 24 September 1996 pursuant to Article 1 of Regulation (EC) No 1832/96 shall be issued for 2,91 % , 61,16 % , 69,00 % , 0,83 % , 0,43 % , 8,78 % and 0,77 % respectively of the quantities applied for tomatoes, shelled hazelnuts, shelled walnuts, oranges, lemons, grapes and apples . Applications for export licences with advance fixing of the refund for the above products submitted after 24 September 1996 and before 18 November 1996 shall be rejected . Article 2 This Regulation shall enter into force on 28 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 68 . (2) OJ No L 280 , 23 . 11 . 1995, p . 30 . (3) OJ No L 243, 24. 9 . 1996, p. 17.